Citation Nr: 1029174	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-20 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis A and B.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to May 1959; he 
also had Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2007, a statement of the case 
was issued in May 2008, and a substantive appeal was received in 
July 2008.

The Veteran testified at a travel Board hearing before the 
undersigned Acting Veterans Law Judge in June 2010; a transcript 
of this proceeding is associated with the claims file.

The Board observes that the Veteran's September 2006 claim 
specifically states that he is seeking entitlement to service 
connection for hepatitis C.  However, his July 2008 substantive 
appeal clarified that he was claiming service connection for 
hepatitis A and B, but not C.  The Board has therefore described 
the underlying issue as one of entitlement to service connection 
for hepatitis A and B.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hepatitis A 
and B is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is causally 
related to his active military service.

2.  The Veteran's tinnitus is causally related to his active 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).

2.  Tinnitus was incurred during the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus, which he contends is 
causally related to his active military service.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of the 
nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.

The lack of any evidence that a claimant exhibited hearing loss 
during service is not fatal to a claim.  The laws and regulations 
do not require in-service complaints of or treatment for hearing 
loss in order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the 
United States Court of Appeals for Veterans Claims (Court): 

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385. . . .  For example, if the record 
shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in 
service, though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) post-
service audiometric testing produces findings meeting 
the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to 
the injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Factual Background and Analysis

In this case, the Veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus as a result of 
an ear infection and acoustic trauma experienced during active 
duty.  The Board notes that some of the Veteran's service 
treatment records are unavailable.  The Veteran's WD AGO Form 
100, for the time period from March 1943 to December 1945, states 
that his military occupational specialty in service was as a 
truck driver, light.

The first post-service evidence of the Veteran's claimed hearing 
disability is shown from a private audiological assessment 
administered in December 2005.  The clinician diagnosed the 
Veteran with bilateral mild to severe sensorineural hearing loss.

The audiological assessment showed puretone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
55
50
55
LEFT
70
65
60
70
60

The clinician did not provide a nexus opinion.

In December 2006, a VA examination was administered in connection 
with this appeal.  The examiner reviewed the Veteran's claims 
file.  During this examination, the Veteran reported that during 
service his noise exposure without the use of hearing protection 
included: firearms, machine guns, mortars, missile launchers, 
firing range, helicopters, tanks, heavy artillery, combat 
explosions, aircraft engines, ship engines, and auto repair.  The 
Veteran further reported that his tinnitus had its onset in 1943, 
and consisted of buzzing in the left ear.  He also reported that 
the tinnitus occurs 2 to 3 times per month, is as loud as a 
whisper, and that the noise makes it hard to fall asleep at 
night.  The Veteran reported two specific circumstances that he 
believed caused his hearing loss.  One incident was when his ship 
hit a floating mine in 1944.  The second incident was when he 
incurred an infection after swimming in a coral in 1945.  The 
Veteran's word recognition scores using the Maryland CNC Test 
were 46 percent for the right ear and 50 percent for the left 
ear.

The audiological evaluation showed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
55
50
50
LEFT
70
65
60
70
60

The results from the audiological examination show that the 
Veteran has a current hearing loss disability for VA purposes in 
both ears.  The examiner diagnosed the Veteran with moderate to 
moderately-severe sensorineural hearing loss for the right ear, 
and moderately-severe sensorineural hearing loss for the left 
ear.  The examiner opined that the Veteran's hearing loss and 
report of tinnitus were not the result of his military 
experience.  The examiner's rationale was that all available 
service audiograms (from 1959 to 1967) supported normal hearing 
bilaterally, and the service records documented that the Veteran 
also denied any hearing loss when asked during each visit.  The 
examiner also stated that the Veteran's described noises in his 
ears did not meet the definition provided by leading tinnitus 
researcher, James Henry, Ph.D., regarding his claimed recurrent 
tinnitus.

In support of his claim, the Veteran submitted a private medical 
opinion from his treating physician dated in May 2007.  The 
opinion states that the Veteran sustained multiple traumatic 
events during his military service, including exposure to 
explosive concussion trauma and direct head trauma.  The 
physician opined that it was as least as likely as not that the 
Veteran's traumatic events experienced during his active military 
service could be the etiology of his current hearing loss and 
tinnitus.

In June 2010, the Veteran testified during a Board hearing in 
connection with this appeal.  During the hearing, the Veteran 
testified that there were many in-service experiences that could 
be causally related to his bilateral hearing loss and tinnitus.  
The Veteran testified that he was on a ship during World War II 
that hit a sea mine.  He also testified that on one occasion a 
fellow service member accidently hit him in the head with a two 
by four.  The Veteran further testified that he incurred an ear 
infection after swimming in a lagoon.  In addition, the Veteran 
testified that he experienced bombings and big explosions.  The 
Veteran's daughter testified that the onset of the Veteran's 
hearing loss was probably in the 1950s or 1960s, and that it had 
rapidly gotten worse during the last 10 years.

The Board finds it reasonable to accept that the Veteran was 
exposed to significant acoustic trauma during service.  In this 
regard, the Veteran contends that during service he had 
significant exposure to noise without the use of hearing 
protection, and the Board notes that the record is absent of any 
contradictory information.  The Veteran has also submitted copies 
of research documents outlining his claimed noise exposure.

In addition, the Board further finds the Veteran's lay statements 
and testimony regarding hearing loss and tinnitus to be 
competent.  As to both claims, the Veteran's essential 
contentions are that he was exposed to noise and experienced an 
ear infection during service, and that his current hearing loss 
and tinnitus occurred after such in-service experiences.  The 
Veteran is competent to describe his exposure to loud sounds, and 
he is also competent to testify as to his experience of ear pain 
and ringing in the ears.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (providing that ringing in the ears is capable of 
lay observation).

The Board notes that the results from the December 2005 private 
audiological examination and December 2006 VA examination show 
that the Veteran has a current hearing loss disability for VA 
purposes in both ears.  Also, the May 2007 private medical 
opinion concluded that it was more likely than not that the 
Veteran's current bilateral hearing loss and tinnitus were 
related to his active military service.  It is unclear as to 
whether the examiner reviewed the Veteran's claims folder; 
however, the Board notes that it appears as though the Veteran 
conveyed his pertinent military history.  Nevertheless, the Board 
believes considerable weight must be afforded to the May 2007 
private medical opinion since it was offered by the Veteran's 
treating physician.

In this case, the Board is presented with an evidentiary record 
which is not entirely clear.  However, the Veteran's statements 
and testimony were credible and given the military documentation 
of his numerous decorations and campaigns, the Board finds that 
there is at least a reasonable doubt as to noise exposure during 
service.  With regard to a nexus to service, there is a private 
medical opinion of record in support of the Veteran's claim.  The 
Board notes that the VA medical examination did not support a 
nexus to service; nevertheless, the Board is unable to find that 
the preponderance of the evidence is against the Veteran's claim.  
The available evidence appears to be in a state of equipoise 
regarding a nexus to service.  Consequently, the benefit-of-the-
doubt rule applies, and service connection for bilateral hearing 
loss and for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the Veteran is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  
The Board also notes that an RO letter in September 2006 informed 
the Veteran of the manner in which disability ratings and 
effective dates are assigned.  Should the Veteran disagree with 
the RO's actions in this regard in effectuating the grants of 
service connection, he may always initiate an appeal with a 
timely notice of disagreement.


ORDER

Entitlement to service connection for bilateral hearing loss is 
warranted.  Entitlement to service connection for tinnitus is 
warranted.  The appeal is granted to this extent.


REMAND

With regard to the Veteran's claim of entitlement to service 
connection for hepatitis, regrettably, the record as it stands is 
currently inadequate for the purpose of rendering a fully 
informed decision.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  Littke v. 
Derwinski, 1 Vet. App. 90, 92-93 (1990).  In this case, the Board 
finds that additional development is necessary prior to final 
appellate review.

During the June 2010 Board hearing, the Veteran testified that he 
sees a private physician who still monitors his liver enzymes, 
that he has an enlarged liver, and that his hepatitis symptoms 
come and go.  The Veteran also testified that he currently 
receives medical treatment through TRICARE for Medicare.  Since 
the Board has been made aware of the existence of additional 
relevant evidence, it must attempt to obtain the evidence in 
order to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  Accordingly, the case must be returned to the AMC/RO 
for appropriate action.  The Board also notes that the Veteran 
has received treatment from VA.  Since the case must be returned 
for private records, it is appropriate to direct that any recent 
VA treatment records also be obtained and made of record.  Id.

In addition, the Board notes that all service treatment records 
are not associated with the claims file.  The Board observes that 
the RO requested the Veteran's service treatment records in 
September 2006.  Nevertheless, the Board finds that further 
efforts should be undertaken to ensure that all such records have 
been obtained.  In this regard, the Board notes that the 
Veteran's DD Form 214 and WD AGO Form 53-55 reference two 
different service numbers, and that the RO only provided the 
National Personnel Records Center (NPRC) with one of the service 
numbers.  In order to more fully address the Veteran's 
contentions, the Board believes it appropriate to again request 
all of his service treatment records.

Lastly, the Board notes that additional evidence was received 
since the April 2010 supplemental statement of the case.  This 
evidence will undergo preliminary review by the AMC/RO during the 
course of the remand actions directed below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO should take appropriate action 
to obtain and associate with the claims file 
the Veteran's relevant private medical 
treatment records.  The Board is particularly 
interested in treatment records the Veteran 
testified about during the June 2010 Board 
hearing.  If such efforts prove unsuccessful, 
documentation to that effect should be added 
to the claims file.

2.  The AMC/RO should take appropriate action 
to obtain all of the Veteran's service 
treatment records that are not currently 
incorporated into the claims file.  The 
Veteran's two service numbers (as documented 
on his DD Form 214 and WD AGO Form 53-55) 
should be taken into consideration when 
searching for records.  If additional records 
are not available, or the search for any such 
records otherwise yields negative results, 
that fact should be clearly documented in the 
claims file.

3.  The AMC/RO should obtain any recent VA 
treatment records (not already of record) 
relevant to the appeal.

4.  Thereafter, with regard to the Veteran's 
claimed hepatitis, any additional development 
deemed appropriate should be undertaken by 
the AMC/RO, including additional examination 
of the Veteran if necessary.  See 38 C.F.R. § 
3.159(c).  See also Barr v. Nicholson, 21 
Vet. App. 303, 311-12 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

5.  Then, the AMC/RO should review the record 
and determine whether entitlement to service 
connection for hepatitis A and/or B is 
warranted.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


